Case 16-34228        Doc 50     Filed 10/15/18     Entered 10/15/18 09:23:06          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 34228
         Cedric Burks
         Christine Burks
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/26/2016.

         2) The plan was confirmed on 05/18/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/18/2018.

         5) The case was Dismissed on 07/11/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-34228            Doc 50       Filed 10/15/18    Entered 10/15/18 09:23:06                Desc         Page 2
                                                       of 4



 Receipts:

          Total paid by or on behalf of the debtor                 $15,145.18
          Less amount refunded to debtor                            $1,037.01

 NET RECEIPTS:                                                                                       $14,108.17


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $3,910.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                             $637.13
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $4,547.13

 Attorney fees paid and disclosed by debtor:                       $90.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim            Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                       Unsecured           0.00           NA              NA            0.00       0.00
 Advocate Health Care                 Unsecured         765.00           NA              NA            0.00       0.00
 Advocate Health Care                 Unsecured           0.00           NA              NA            0.00       0.00
 Advocate South Suburban Hospital     Unsecured         250.00           NA              NA            0.00       0.00
 Afni                                 Unsecured      1,369.00            NA              NA            0.00       0.00
 American InfoSource LP               Unsecured      2,034.00       1,995.82        1,995.82           0.00       0.00
 AmeriCredit/GM Financial             Unsecured           0.00           NA              NA            0.00       0.00
 CCI/Contract Callers Inc             Unsecured         538.00           NA              NA            0.00       0.00
 Central Credit Services              Unsecured      3,904.47            NA              NA            0.00       0.00
 Cerastes LLC                         Unsecured      1,934.70       1,925.08        1,925.08           0.00       0.00
 Chase Receivables                    Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago                      Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago                      Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Dept of Finance      Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Heights              Unsecured           0.00           NA              NA            0.00       0.00
 Convergent Outsourcing Inc           Unsecured         205.28           NA              NA            0.00       0.00
 Convergent Outsourcing Inc           Unsecured      1,413.19            NA              NA            0.00       0.00
 Credit Collections Svc               Unsecured         305.00           NA              NA            0.00       0.00
 Credit Union 1                       Unsecured      4,601.00            NA              NA            0.00       0.00
 Credit Union 1                       Unsecured      5,061.00       5,023.82        5,023.82           0.00       0.00
 Credit Union 1                       Unsecured           0.00           NA              NA            0.00       0.00
 Credit Union 1                       Unsecured           0.00           NA              NA            0.00       0.00
 Credit Union 1                       Unsecured      4,857.00            NA              NA            0.00       0.00
 Department Of Education              Unsecured     56,409.00     56,134.86        56,134.86           0.00       0.00
 Duvera Collections                   Unsecured           0.00           NA              NA            0.00       0.00
 Educational Credit Management Corp   Unsecured    170,287.00    169,846.59       169,846.59           0.00       0.00
 EOS-CCA                              Unsecured      2,400.92            NA              NA            0.00       0.00
 Great American Finance Company       Unsecured           0.00           NA              NA            0.00       0.00
 Harris & Harris Ltd                  Unsecured      1,830.00            NA              NA            0.00       0.00
 Illinois Tollway                     Unsecured           0.00           NA              NA            0.00       0.00
 Internal Revenue Service             Priority      20,032.45     16,285.76        16,285.76      8,215.23        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-34228             Doc 50            Filed 10/15/18    Entered 10/15/18 09:23:06               Desc        Page 3
                                                             of 4



 Scheduled Creditors:
 Creditor                                                 Claim         Claim         Claim        Principal       Int.
 Name                                          Class    Scheduled      Asserted      Allowed         Paid          Paid
 Internal Revenue Service                   Unsecured     10,796.84     15,069.43     15,069.43            0.00        0.00
 MCSI Inc.                                  Unsecured           0.00           NA            NA            0.00        0.00
 Midland Credit Management                  Unsecured      1,342.63            NA            NA            0.00        0.00
 MiraMed Revenue Group                      Unsecured         275.00           NA            NA            0.00        0.00
 Monterey Financial Services                Unsecured           0.00           NA            NA            0.00        0.00
 Peoples Energy Corp                        Unsecured           0.00        538.59        538.59           0.00        0.00
 Publishers Clearing House                  Unsecured          50.41           NA            NA            0.00        0.00
 Quantum3 Group LLC                         Unsecured     25,626.56     22,307.73     22,307.73       1,345.81         0.00
 Radiology Imaging consultants Sc           Unsecured          85.00           NA            NA            0.00        0.00
 Receivable Preference Managment            Unsecured         224.58           NA            NA            0.00        0.00
 Regional Acceptance Corp                   Unsecured      3,904.00       3,904.47      3,904.47           0.00        0.00
 Regional Recovery Services Inc             Unsecured         578.00        578.15        578.15           0.00        0.00
 Santander Consumer USA                     Unsecured      1,534.00       2,139.16      2,139.16           0.00        0.00
 Santander Consumer USA                     Unsecured           0.00           NA            NA            0.00        0.00
 Santander Consumer USA                     Unsecured           0.00           NA            NA            0.00        0.00
 Santander Consumer USA                     Unsecured           0.00           NA            NA            0.00        0.00
 Speedy Cash                                Unsecured      1,453.90       1,576.32      1,576.32           0.00        0.00
 Synchrony Bank/ JC Penneys                 Unsecured           0.00           NA            NA            0.00        0.00
 Us Dept of Ed/Great Lakes Educational Lo   Unsecured           0.00           NA            NA            0.00        0.00
 US Dept of Education                       Unsecured           0.00           NA            NA            0.00        0.00
 Us Dept Of Education                       Unsecured           0.00           NA            NA            0.00        0.00
 Verizon Wireless                           Unsecured           0.00           NA            NA            0.00        0.00
 Zingo Cash                                 Unsecured      1,422.00       1,410.76      1,410.76           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                         Claim           Principal                Interest
                                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                                  $0.00                $0.00                $0.00
       Mortgage Arrearage                                                $0.00                $0.00                $0.00
       Debt Secured by Vehicle                                           $0.00                $0.00                $0.00
       All Other Secured                                                 $0.00                $0.00                $0.00
 TOTAL SECURED:                                                          $0.00                $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                      $0.00               $0.00                  $0.00
        Domestic Support Ongoing                                        $0.00               $0.00                  $0.00
        All Other Priority                                         $16,285.76           $8,215.23                  $0.00
 TOTAL PRIORITY:                                                   $16,285.76           $8,215.23                  $0.00

 GENERAL UNSECURED PAYMENTS:                                      $282,450.78           $1,345.81                  $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-34228        Doc 50      Filed 10/15/18     Entered 10/15/18 09:23:06            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,547.13
         Disbursements to Creditors                             $9,561.04

 TOTAL DISBURSEMENTS :                                                                     $14,108.17


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
